Mr. Chief Justice Clarity delivered the opinion of the court: This is an action for a refund of franchise tax which it is alleged was paid by claimant in error to the Secretary of State for the years 1923 and 1924. It appears to the court from the record that there should be a refund as claimed and the Attorney General coming in files his stipulation admitting that claimant is in equity and good conscience entitled to a refund in the sum of $500.00. Therefore it is recommended by this court that claimant be allowed the sum of $500.00.